DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on August 6, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 3, it appears that the “;” should be “:”, correction is request.
In claim 4, the ethylene interpolymer product should contain up to 25 mole% of one or more α-olefin unit rather than the claimed α-olefin monomer; furthermore, the amount of the α-olefin units cannot be 0 mole% as claimed since the ethylene interpolymer requires α-olefin unit to be higher than 0 mole%.
In claim 11, line 9, the term “may be” introduces uncertainty to the claim and should be avoided.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 6,313,240).
The instant claims are directed to an ethylene copolymer composition having:
a)    a specified network parameter Δint;
b)    a residual catalytic metal of from > 0.03 to < 5 ppm of hafnium; and
c)    a dimensionless unsaturation ratio, UR, of from > -0.40 to < 0.06;

Wherein, the ethylene copolymer composition is prepared in the presence of a metallocene catalyst composition, and diphenylmethylene(cyclopentadienyl)(2,7-di-t-butyllruorenyl)hafnium dimethyl is used in the Examples for providing ethylene polymers.
Hasegawa discloses an ethylene copolymer prepared by a solution copolymerization process in the presence of catalyst composition comprising a hafnium metallocene complex, a borate cocatalyst and a trialkylaluminum (col. 2, lines 1-49).  Examples 1-7 listed in Tables 1 and 2 demonstrate the preparation of ethylene-hexene 2 used in Example 4 meet the metallocene limitation of Applicant’s claim 11.
        
    PNG
    media_image1.png
    452
    774
    media_image1.png
    Greyscale

Based on the data listed, the Hf content in the ethylene copolymer can be calculated.  For example, the Hf ppm of Hasegawa’s Example 5:
Hf ppm=(((650 µmolx165cc/hour)/1000cc)x178.49g/mol)/(12.3kg/hourx109µg/kg)=1.6 ppm
Hasegawa’s ethylene copolymers meet the Hf residue b) limitation, density and melt index limitations of the instant claims.   It is noted that Hasegawa does not expressly UR and CDBI50 of the ethylene copolymers.   Hasegawa’s ethylene copolymers are prepared by an ethylene copolymerization process using metallocene catalyst complexes which are identical to those disclosed in the instant specification. Under these circumstances, one of the ordinary skill in the art would have expected that Hasegawa’s ethylene copolymer to have substantially identical polymer structure as those of the instant claims and the claimed UR and CDBI50 limitations would be inherent in Hasegawa’s ethylene copolymers. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765